



EXECUTION VERSION


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020-1104




February 26, 2016


CSC Government Solutions LLC
3170 Fairview Park Dr.
Falls Church, VA 22042




CSRA Inc. (f/k/a Computer Sciences Government Services Inc.)
3170 Fairview Park Dr.
Falls Church, VA 22042




Re:         Amendment No. 1 to Second Amended and Restated
Master Accounts Receivables Purchase Agreement




Ladies and Gentlemen:


Please refer to the Second Amended and Restated Master Accounts Receivable
Purchase Agreement, dated as of October 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
CSC GOVERNMENT SOLUTIONS LLC, a Nevada limited liability company, as the Seller
and Seller Representative, each PURCHASER party thereto and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as administrative agent for the
Purchasers (the Administrative Agent”). Capitalized terms used but not defined
herein have the respective meanings set forth in the Agreement.


The Seller and the Purchasers have agreed to amend the terms of the Agreement as
set forth in this letter agreement. Accordingly, the definition of “Payment
Amount” in Section 1 of the Agreement shall be amended in its entirety to read
as follows:


“Payment Amount” means, as of any given Settlement Date, the difference between
(a) the Maximum Funded Amount minus the Funded Amount and (b) the Accrued
Aggregate Unreimbursed Purchase Discount minus any Servicing Fee payable to the
Seller Representative (for the benefit of the Sellers) on such Settlement Date
plus any other amounts owing to the Administrative Agent or any Purchaser by a
Seller under this Agreement as of such Settlement Date; provided, however, that
if the Administrative Agent does not receive (on or before 12:00 p.m. (New York
time)) the full amount of any funding expected from the Purchasers, then any
positive Payment Amount will be reduced to $0 in accordance with Section 2.2.”


Furthermore, Section 5.1 of the Agreement shall be amended in its entirety to
read as follows:


“Section 5.1     Appointment of each Seller as a Servicer. Each Seller hereby
agrees to service and administer the Purchased Receivables sold by it as agent
for the Administrative Agent and the Purchasers, all on the terms set out in
this Agreement. Each Seller shall use its commercially reasonable efforts to
collect each Purchased Receivable sold by it as if such Purchased Receivable had
not been purchased by the Administrative Agent on behalf of the Purchasers. Each
Seller agrees that such Seller shall cooperate with the Administrative Agent and
shall take any and all commercially reasonable actions requested by the
Administrative Agent including, without limitation, initiating appropriate legal
proceedings and exercising all rights and remedies that may be available to the
Seller under its commercial arrangements with the Approved Obligors, in each
case, in connection with collecting and recovering all amounts owed by any
Approved Obligor with respect to such Purchased Receivable. The Administrative
Agent (on behalf of the Purchasers) agrees to pay the reasonable costs and
expenses (including reasonable attorney’s fees and expenses) incurred by each
Seller in connection with the performance by each such Seller of the actions
requested by the Administrative Agent and specified in the immediately preceding
sentence, provided, however, that the Administrative Agent shall not be
responsible for any costs and/or expenses of any Seller with respect to (i) the
preservation of any rights of, or the exercise of any rights by, the
Administrative Agent under, or the enforcement (whether through legal
proceedings or otherwise) of, this Agreement against any Seller and (ii) actions
necessary for a Seller to perform its





--------------------------------------------------------------------------------





representations, warranties, covenants and agreements contained in this
Agreement (it being understood that any such costs and expenses shall be for the
account of the Sellers). Without limiting the foregoing, each Seller agrees to
devote to the servicing of Purchased Receivables at least the same amount of
time and attention, and to exercise at least the same level of skill, care and
diligence in such servicing, as if each Seller were servicing Receivables
legally and beneficially owned by it. Each Purchaser shall pay each Seller a
Servicing Fee as consideration for the performance of such obligations as
servicer under this Section 5.1 and this Agreement. On or before each Settlement
Date, the Administrative Agent shall provide to the Seller Representative (on
behalf of each Seller) and each Purchaser, a calculation for the servicing fee
(the “Servicing Fee”) accrued for the related Settlement Period most recently
ended. Such Servicing Fee shall be payable by the Administrative Agent, on
behalf of the Purchasers, on such Settlement Date as provided in Section 2.4.
The Servicing Fee shall be calculated as follows:


Servicing Fee = TOA x Rate X y/360
Where:         
Term                 Definition
“TOA” equals        Total Outstanding Amount of all Purchased
Receivables as of the first day of the relevant
Settlement Period
“Rate” equals        0.03% per annum
“Y”      equals        The number of days in the relevant Settlement Period”


The foregoing amendments are strictly limited to the express terms thereof and,
except as provided above, all provisions of the Agreement and the other Purchase
Documents shall remain in full force and effect after giving effect hereto.


This letter agreement shall become effective on the date when (i) the Purchasers
and the Administrative Agent have received counterparts hereof signed by the
Seller and (ii) the Purchasers and the Administrative Agent have received a
counterpart of the confirmation and acknowledgement of the Parent Guarantor
attached to this letter agreement as Annex I.


This letter agreement (i) shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to any other
conflicts of law provisions thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law) and (ii) may be signed in multiple
counterparts, each of which shall be an original, but all of which shall
constitute one and the same letter agreement. Delivery of a signed copy of a
signature page to this letter agreement by facsimile or email transmission (in
.PDF format) shall be effective as delivery of a manually signed counterpart
hereof. This letter agreement is a Purchase Document.


[signature begin on following page]












































Amendment No. 1 to MARPA









--------------------------------------------------------------------------------























IN WITNESS WHEREOF, the undersigned has executed this letter agreement as of the
date first set forth above.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Administrative Agent




By: /S/ Thomas J Educate
Print Name: Thomas J. Educate
Title: Managing Director




Accepted and agreed as of
the date first above written:




CSC GOVERNMENT SOLUTIONS LLC,
AS Seller and Seller Representative


By: /s/ Kevin M. Libby
Title: Vice President and Treasurer




Accepted, agreed and consented to as of
The date first above written:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Purchaser




By: /S/ Thomas J Educate
Print Name: Thomas J. Educate
Title: Managing Director


THE BANK OF NOVA SCOTIA,
As Purchaser


By: /S/ Jonathan Khan
Print Name: Jonathan Khan
Title: Director, Supply Chain Finance


MIZUHO BANK, LTD.,
As Purchaser


By: /S/ Bertram H. Tang
Print Name: Bertram H. Tang
Title: Authorized Signatory


Amendment No. 1 to MARPA







--------------------------------------------------------------------------------







ANNEX I


CONFIRMATION AND ACKNOWLEDGEMENT




Reference is made to the Guaranty, dated as of October 1, 2015 (as amended,
modified or supplemented from time to time, the “Guaranty”), made by the
undersigned in favor of The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as Administrative Agent. The undersigned hereby consents to the execution and
delivery by CSC Government Solutions LLC of the foregoing Amendment No. 1 to the
Agreement (the “Amendment”). The undersigned hereby confirms that
notwithstanding the effectiveness of the Amendment, the Guaranty shall continue
to be in full force and effect.




IN WITNESS WHEREOF, the undersigned has caused this Confirmation and
Acknowledgment to be duly executed and delivered as of February 26, 2016.






CSRA Inc. (formerly known as COMPUTER SCIENCES GOVERNMENT SERVICES INC.), as
Parent Guarantor


By: /s/ David F Keffer
Print Name: David F. Keffer
Title: EVP, CFO        
































































Amendment No. 1 to MARPA





